Citation Nr: 0104232	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99 - 18 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.

Entitlement to Dependency and Indemnity Compensation benefits 
under the provisions of  38 U.S.C.A. § 1318 (West 1991)

Entitlement to Dependents' Educational Assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35 (West 1991). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from September 1949 to October 1951, including service 
in the Republic of Korea during the Korean War.  He was 
wounded in action against enemy forces in December 1950, and 
was awarded the Purple Heart Medal.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1998 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania.

On November 9, 2000, the President signed into law H.R. 8464, 
Veterans' Claims Assistance Act for 2000, (Nov. 9, 2000; 114 
Stat. 2096), designated as Public Law No. 106-475.  That 
Public Law rewrites  38 U.S.C. § 5107 (to be codified as 
amended at  38 U.S.C. § 5107) to eliminate the concept of a 
well-grounded claim.  This law is effective as of November 9, 
2000, and must be applied to all pending appeals.  In 
addition, Public Law No. 106-475 redefines VA's duty to 
assist under the new  38 U.S.C.A. § 5103A(a) through (d), 
including the provision of a medical examination, unless "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement."  This law must be 
applied to all pending appeals.  



REMAND

This case was transferred to the Board for appellate review 
on February 24, 2000, and the appellant and her 
representative were given written notice of that action.  On 
March 16, 2000, the appellant submitted additional medical 
evidence which was received at the RO on that same date.  
That evidence was not accompanied by a waiver of initial RO 
review.  It appears from the record that the RO did not 
review the additional evidence submitted, but forwarded it 
directly to the Board in Washington, DC, where it was 
received on September 12, 2000.  In addition, the appellant 
forwarded a copy of that same evidence directly to the Board, 
where it was received on March 21, 2000.  

Title 38 C.F.R. § 20.1304(a) (2000) Rule 1304, addresses an 
appellant's request for a change in representation, request 
for a personal hearing, or submission of additional evidence 
within 90 days following notification of certification and 
transfer of records.  An appellant and his or her 
representative, if any, will be granted a period of 90 days 
following the mailing of notice to them that an appeal has 
been certified to the Board for appellate review and that the 
appellate record has been transferred to the Board, or until 
the date the appellate decision is promulgated by the Board, 
whichever comes first, during which they may submit a request 
for a personal hearing, additional evidence, or a request for 
a change in representation.  Any such request or additional 
evidence must be submitted directly to the Board and not to 
the agency of original jurisdiction.  The date of mailing of 
the letter of notification will be presumed to be the same as 
the date of that letter for purposes of determining whether 
the request was timely made or the evidence was timely 
submitted.  Any evidence which is submitted at a hearing on 
appeal which was requested during such period will be 
considered to have been  received during such period, even 
though the hearing may be held  following the expiration of 
the period.  Any pertinent evidence submitted by the 
appellant or representative is subject to the requirements of  
paragraph (c) of this section and, if a simultaneously 
contested claim is involved, the requirements of paragraph 
(d) of this section.

Further, any pertinent evidence submitted by the appellant or 
representative which is accepted by the Board under the 
provisions of  this section, as well as any such evidence 
referred to the Board by the originating agency under 
§ 19.37(b) of this chapter, must be referred to the agency of 
original jurisdiction for review and preparation of a  
Supplemental Statement of the Case unless this procedural 
right is waived by the appellant or representative or unless 
the Board determines that the benefit, or benefits, to which 
the evidence relates may be allowed on appeal without such 
referral.  Such waiver must be in writing or, if a hearing on 
appeal is conducted, formally entered on the record orally at 
the time of the hearing.  38 C.F.R. § 20.1304(c) (2000).

The additional evidence submitted by the appellant was 
received within 90 days of the mailing of notice to her that 
her appeal has been certified to the Board for appellate 
review and that the appellate record has been transferred to 
the Board, and prior to the date that an appellate decision 
was promulgated by the Board.  The Board finds that the 
appellant's actions fall within the period during which she 
or her representative may submit a request for a personal 
hearing, additional evidence, or a request for a change in 
representation.  Further, the appellant has complied with the 
requirement that additional evidence must be submitted 
directly to the Board and not to the agency of original 
jurisdiction.  The Board finds that Remand is warranted based 
upon the above-cited regulations.  

Furthermore, the appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

Based upon the foregoing, the claim is Remanded for the 
following actions:

1.  The RO will review the additional 
medical evidence recently submitted by 
the appellant in connection with each of 
the appeals set out on the title page of 
this Remand order, and including 
documents dated from December 1953 to 
January 1993.  

2.  The RO will notify the appellant by 
letter that she has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

3.  The RO should readjudicate the issues 
on appeal in light of the additional 
evidence submitted, and should issue a 
Supplemental Statement of the Case which 
sets forth the reasons and bases for any 
determination reached by the RO as to the 
issues on appeal in language 
understandable by the claimant.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




